UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

TAEKITA DICKS, et al. )
)
)
Plaintiffs, )
)
V. ) Civil Case No.
) 1:14-cv—01626 (RJL)
DISTRICT OF COLUMBIA, )
)
Defendant. ) F I L E D
W JUN i 5 2015
  Ciefk,  District & Bankruptcy

Courts for the District of Columbla
(June U , 2015) [Dkts. ##11, 14]

Plaintiff Taekita Dicks, as parent and next friend of CD. (“plaintiffs”),
commenced this action under the Individuals with Disabilities Education Act (“IDEA”),
20 U.S.C. §§ 1400 el seq, against the District of Columbia (“defendant”), seeking
$33,198.50 in attorneys’ fees and costs incurred in connection with their administrative
due process complaint. See generally Compl. [Dkt. #1]. Before the Court are the
parties’ cross-motions for summary judgment. See Pls.’ Mot. Summ. J. (“P1s.’ Mot”)
[Dkt. #11]; Def.’s Cross Mot. Summ. J. & Opp’n to Pls.’ Mot. Summ. J. (“Def.’s Mot.”)
[Dkt. #14]. After due consideration ofthe parties’ pleadings, the relevant law, and the

entire record herein, plaintiffs’ motion is DENIED and defendant’s motion is GRANTED

in part and DENIED in part.

BACKGROUND

To ensure “that all children with disabilities have available to them a free
appropriate public education,” or “FAPE,” the IDEA requires that school ofﬁcials locate
and evaluate children suspected of suffering from disabilities—the so-called “child ﬁnd”
obligation. 20 U.S.C. § 1400(d)(1)(A); id. at § 1412(a)(3). To enforce this mandate, the
IDEA affords “procedural safeguards” to the parents of a disabled student who object to
the “identiﬁcation, evaluation, or educational placement of the child,” or, more broadly,
to the state’s “provision of a free appropriate public education to such child.” 20 U.S.C.
§§ 1415(a), (b)(6), (0(1). Plaintiffs here exercised that right.

On January 13, 2014, plaintiffs filed an administrative due process complaint
alleging that the District of Columbia Public Schools (“DCPS”) denied CD. a FAPE by
failing to timely assess the student’s eligibility for special education services. See Pls.’
Stmt. Mat. Facts (“Pls.’ SOMF”) W 3-4 [Dkt. #11-2]; Pls.’ Mot. EX. 1 [Dkt. #11-4].
Plaintiffs sought, as relief, independent comprehensive psychological and functional
behavioral assessments of CD, a multi-disciplinary team (“MDT”) meeting to gauge
C.D.’s eligibility for special education, and, if necessary, the development of an
appropriate individualized education program (“IEP”). Pls.’ SOMF ﬂ 9; Pls.’ Mot. Ex. 1
at 6. Plaintiffs also requested a suitable placement for the 2014-2015 school year,

compensatory education, and reimbursement for attorney’s fees. Pls.’ Mot. Ex. 1 at 6.

administrative complaint. Indeed, each of the entries conspicuously refers to drafting
and ﬁling a separate complaint and corresponding with DCPS about the resolution of this
separate action. See Pls.’ Mot. Ex. 9 at 12-14.3 Thus, the 14.8 hours billed between
August 5, 2014 and August 29, 2014 are not reimbursable.
III. Reduction of Fee Award for Plaintiffs’ Partial Relief

Defendant does not dispute that plaintiffs prevailed on certain of their claims.
Defendant does, however, contend that a further reduction in attorney’s fees is warranted
because plaintiffs only partially prevailed. See Def.’s Mem. at 9-10. I agree. Where a
plaintiff achieves limited success, “the product of hours reasonably expended on the
litigation as a whole times a reasonable hourly rate may be an excessive amount.”
Hensley, 461 US. at 436; see Fox, 131 S. Ct. at 2214 (“The fee award, of course, should
not reimburse the plaintiff for work performed on claims that bore no relation to the grant
of relief”). The Court may, accordingly, reduce the fee award to reﬂect plaintiffs’ actual

success. Hensley, 461 US. at 436-37. There is “no precise rule or formula” for making

 

3 Plaintiffs argue that defendant is liable for all of counsel’s “post-HOD” work because “all work
undertaken by Plaintiffs’ counsel after the issuance of the March 28, 2014 HOD was undertaken
to ensure that the HOD was complied with by DCPS.” See Pls.’ Reply at 17. Work performed
after the issuance of an administrative decision is certainly reimbursable. See McClam v.
District Q/‘Columbia, 808 F. Supp. 2d 184, 190 (D.D.C. 201 1) (granting attorney’s fees for
post-HOD tasks related to the administrative complaint at issue); see also Blackman v. District of
Columbia, 390 F. Supp. 2d 16, 18 (D.D.C. 2005) (awarding attorney’s fees for “post—judgment
monitoring of the losing party’s compliance with the terms of the judgment” (internal quotation
marks omitted». But it is only reimbursable to a point. All administrative hearings for a
particular child will implicate, on some level, that child’s right to a FAPE under the IDEA. But
that does not guarantee plaintiffs a perpetual right to attorney’s fees for all future IDEA claims,

no matter how tenuously related.

11

fee determinations of this nature and the Court has substantial discretion to craft an

appropriate remedy. Id. Where an action involves a “common core of facts” or “related
legal theories,” it is difficult, if not impossible, to divine the hours expended on a
claim-by-claim basis. 1d. at 435. In such circumstances, success is a question of degree
and any award should reﬂect the “signiﬁcance of the overall relief obtained by the
plaintiff in relation to the hours reasonably expended on the litigation.” Id.

Plaintiffs argue that there was “one central issue in this case: should the minor
child have been evaluated for special services by the DCPS.” See Pls.’ Reply at 13.
This oversimplifies the matter. Three issues were presented for adjudication: (1) whether
DCPS denied CD. a FAPE by failing to comply with the “child ﬁnd” obligation for the
2012-2013 school year, (2) whether DCPS denied CD. a FAPE by failing to comply with
the “child find” obligation in the 2013-2014 school year, and (3) whether DCPS denied
CD. a FAPE by failing to conduct an initial evaluation within 120 days of plaintiffs’
written request. See Pls.’ Mot. Ex. 4 at 2 [Dkt. #11-7]. Plaintiffs prevailed on only the
latter two claims. See Pls.’ Mot. Ex. 5 at 6—8. Plaintiffs’ counsel’s invoice does not,
however, reﬂect how much attorney time was billed to the non-prevailing issue, and the
Court bears the difﬁcult task of allocating reimbursement based on a record of less than
perfect clarity. Precision in this instance is impossible, but I will hew to the Supreme
Court’s reminder that the goal is not to “achieve auditing perfection” but is instead to

accord “rough justice.” Fox, 131 S. Ct. at 2216. Here, reducing the remaining time by

12

one third most closely approximates the ratio of what plaintiffs sought to what they
actually achieved. Accordingly, I find that plaintiffs are entitled to reimbursement for
55.4 hours, at an hourly rate of $335.00.
CONCLUSION

The Court accordingly DENIES plaintiffs’ Motion for Summary Judgment [#11]
and GRANTS in part and DENIES in part defendant’s Cross Motion for Summary
Judgment [#14]. Plaintiffs seek reimbursement for $33,198.50 in unpaid attorneys’ fees.
Based on the foregoing analysis, the Court deducts from this amount 14.8 hours of
temporally remote charges incurred between August 5, 2014 and August 29, 2014, 1 hour
of excessive charges incurred on January 10, 2014, and .20 hours of duplicative charges
incurred on January 28, 2014. The Court further reduces the remaining 83.1 hours by
one third to account for plaintiffs’ partial success. Defendant is therefore ORDERED to
reimburse plaintiffs’ attorney’s fees for 55.4 hours, at an hourly rate of $335.00, for a
total of $18,559.00. An Order consistent with this decision accompanies this

Memorandum Opinion.

    

Q

.N

RICHARD J
United States District Judge

 

13

On February 19, 2014, DCPS made a settlement offer to plaintiffs. The offer
stipulated that DCPS would: (1) fund an independent comprehensive psychological
evaluation ofC.D.; (2) conduct a functional behavior assessment of CD; and (3)
convene an IEP meeting to develop a behavioral intervention plan and to “review and
revise” C.D.’s IEP. Def.’s Ex. 1 at W 5(a)-(c) [Dkt. #14-1]. The offer also capped
reimbursement for plaintiffs’ attorney’s fees at $400.00 and required plaintiff “to waive
all rights, claims, causes of action, known and unknown, against DCPS under IDEA that
[plaintiffs] now assert[] or could assert in the future for a [FAPE].” Def.’s Ex. 1 at W
6-7. Plaintiffs rejected the offer.

The administrative hearing proceeded as scheduled on March 6, 2014. Pls.’
SOMF 11 7; Pls.’ Mot. Ex. 5 [Dkt. #1 1—8]. The Hearing Ofﬁcer (“HO”) rendered its
decision (the “HOD”) shortly thereafter on March 28, 2014. Pls.’ SOMF 11 8; Pls.’ Mot.
Ex. 5. Its ﬁndings were three-fold. The HO found that DCPS violated the IDEA by
failing to timely evaluate CD. and by failing, moreover, to comply with its “child find”

obligation for the 2013—2014 school year. Pls.’ Mot. Ex. 5 at 6-7. The HO also found,
however, that there was insufficient evidence to conclude that DCPS had violated its
“child ﬁnd” obligation during the 2012-2013 school year. Pls.’ Mot. Ex. 5 at 6. As
recompense, the HO ordered DCPS to fund comprehensive psychological and functional

behavioral assessments of CD, to convene an MDT meeting to determine C.D.’s

eligibility for special education, and, “if necessary,” to develop an IEP and “determine an

appropriate school placement.” Pls.’ SOMF 11 9; Pls.’ Mot. Ex. 5 at 9. The HO denied

plaintiffs’ other requests for relief. Pls.’ Mot. Ex. 5 at 9. Plaintiffs commenced this
action on September 26, 2014, seeking reimbursement for the attorney’s fees and costs
incurred during the pendency of the administrative proceeding. See Compl. The parties
moved separately for summary judgment. See generally Pls.’ Mot. ; Def.’s Mot.
LEGAL STANDARD

The IDEA permits courts to award “reasonable” attorney's fees to “the prevailing
party” in an administrative due process action. 20 U.S.C. § 1415(i)(3)(B). A party
prevails if she succeeds “on any significant issue in litigation which achieves some of the
benefit sought in bringing suit.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)
(quoting Nadeau v. Helgemoe, 581 F.2d 275, 278—79 (1st Cir. 1978)). Fees awarded
pursuant to the IDEA are based on legal “rates prevailing in the community in which the
action or proceeding arose for the kind and quality of services furnished,” 20 U.S.C. §
1415(i)(3)(C), and are calculated by multiplying “the number of hours reasonably

expended on the litigation” by the “reasonable hourly rate,” Hensley, 461 U.S. at 433.

As the touchstone of any fee award under the IDEA, “reasonableness” is a fact-speciﬁc
inquiry and requires that plaintiffs supply sufﬁcient documentation for the Court to
determine “with a high degree of certainty” that the hours claimed are neither excessive

nor duplicative. In re Olson, 884 F.2d 1415, 1428—29 (DC. Cir. 1989) (emphasis in

original) (internal quotation marks omitted).

Summary judgment is appropriate “if the movant shows that there is no genuine
dispute as to any material fact” such that “the movant is entitled to judgment as a matter
oflaw.” Fed. R. Civ. P. 56(a). Although the Court draws “alljustiﬁable inferences” in
favor of the non-moving party, the party opposing summary judgment “may not rest upon
the mere allegations or denials of his pleading” and must instead “set forth speciﬁc facts
showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc, 477
US. 242, 248 (1986). When evaluating cross motions for summaryjudgment, “the court
shall grant summary judgment only if one of the moving parties is entitled to judgment as
a matter of law upon material facts that are not genuinely disputed.” Select Specially
Hosp. Bloominglon, Inc. v. Sebelius, 774 F. Supp. 2d 332, 338 (BBC. 2011) (quoting
GCI Health Care Ctrs., Inc. v. Thompson, 209 F. Supp. 2d 63, 67—68 (D.D.C. 2002).

ANALYSIS

Defendant does not contest the reasonableness of the $335.00 hourly rate charged
by plaintiffs’ counsel. See generally Def.’s Mem. P. & A. Supp. Def.’s Cross Mot.
Summ. J. & Opp’n to P15.” Mot. Summ. J. (“Def’s Mem.”) [Dkt. #14]. Defendant does,
however, challenge other aspects of plaintiffs” fee request, including plaintiffs’ eligibility
for fees incurred after DCPS’s February 19, 2014 settlement offer, the reasonableness of
the hours expended on particular tasks, and plaintiffs’ status as prevailing parties. See
Def’s Mem. at 7-13. For the following reasons, I find that plaintiffs are entitled a

portion of the fees incurred between January 7, 2014 and August 5, 2014.

I. Recoverability of Fees Incurred After DCPS’s Settlement Offer

Defendant argues that it is not liable for any attorney’s fees incurred after DCPS’s
February 19, 2014 settlement offer. See Def.’s Mem. at 7-9. I disagree. The IDEA
precludes an award of attorney’s fees for services rendered “subsequent to the time of a
written offer of settlement” if “the relief ﬁnally obtained by the parents is not more
favorable to the parents than the offer ofsettlement,” 20 U.S.C. § 1415(i)(3)(D)(i), unless
the parents were “substantially justified in rejecting the settlement offer,” id. at §
1415(i)(3)(E). There is no dispute that DCPS timely made, and plaintiffs timely
declined, a settlement offer. The question instead is whether the HOD provides “more
favorable" reliefthan the settlement offer, and, if not, whether plaintiffs’ rejection was,
nonetheless, “substantiallyjustified.” See 20 U.S.C. § l4lS(i)(3)(D)(i), (E).

As to the ﬁrst question, the settlement offer and the HOD provide equivalent forms
of relief. Both require DCPS to fund C.D.’s comprehensive psychological and functional
behavioral assessments. Compare Def.’s Mot. Ex. 1 at W 5(a)-(b), with Pls.’ Mot. EX. 5
at 9. The settlement offer stipulated, moreover, that DCPS would convene an IEP
meeting to, among other things, “review and revise the student’s IEP.” Def.’s Mot. Ex. 1
at ﬁl5(c). The HOD likewise directed DCPS to convene an MTD, and, if necessary, to
craft an appropriate IEP. Pls.’ Mot. Ex. 5 at 9. Because both provide comparable forms
of relief, it simply cannot be said the HOD afforded “more favorable” reliefthan the

settlement offer. See 20 U.S.C. § 1415(i)(3)(D)(i).

As to the second question, however, I agree with plaintiffs that their rejection was
“substantiallyjustiﬁed.” See 20 U.S.C. § 1415(i)(3)(E). Plaintiffs primarily contend
that offer’s $400.00 cap on attorney’s fees justiﬁed their rejection. See Pls.’ Reply
Def.’s Resp. in Opp’n to Pls.’ Mot. Summ. J. (“Pls.’ Reply”) at 7—12 [Dkt. #16-1]. As of
February 19, 2014, the date of the settlement offer, plaintiffs’ counsel had expended 33.5
hours on the case. See Pls.’ Mot Ex. 9, at 1-6. DCPS’s offer, if accepted, would have
compensated plaintiffs’ attorney for approximately 1.2 of those hours.

The purpose of the IDEA’s fee shifting provision is to ensure that qualified
counsel is available to enforce parents’ rights. See Brig/zlhaupi v. District of Columbia,
36 F. Supp. 3d 1, 9 (D.D.C. 2014). A settlement offer that compensates counsel for a
mere fraction for its efforts deters parents from exercising their due process rights and, as
such, is inimical to the IDEA’s purpose. Indeed, it would be a “pernicious and
self-defeating interpretation of the IDEA to say that any offer of fees, no matter how
unreasonable, must be accepted at the risk of losing all compensation from the date the
settlement offer was made until the date the case is concluded.” Id. For this reason, I
join other judges in this District in holding that plaintiffs justifiably rejected an offer that
capped reimbursement for attorney’s fees at $400.00. See id. (holding that plaintiffs
were substantiallyjustified in rejecting a settlement offer that only reimbursed $300 of

their attorney’s fees); see also Davis v. Districl ofColumbia, 13cv1854(AK), 2014 WL
5293594, at *7 (D.D.C. Oct. 16, 2014) (holding that plaintiffs were “substantially

justified” in rejecting a settlement offer that did not reimburse any attorney’s fees).1
Plaintiffs are therefore eligible for an award of attorney’s fees for time spent on the case
after DCPS’S settlement offer. Eligibility, however, is not the same as entitlement, and I
must next determine whether plaintiffs should receive all of the fees incurred between

January 7, 2014 and August 29, 2014.
11. Hours Reasonably Expended
Having determined that plaintiffs’ recovery is not limited to fees incurred before
February 19, 2014, the Court next assesses whether all of the requested fees are
“reasonable.” Unfortunately for plaintiffs, I find some of the claimed fees unreasonable.
Defendant ﬁrst argues that $569.50 of plaintiffs” attorney’s fees should be
excluded from the fee award as excessive and duplicative. See Def.’s Mem. at 10-11.

“[Bjillingjudgment” is a critical component of the fee-shifting analysis. Copeland v.

 

1 Plaintiffs also claim that their rejection was justified because the offer’s broad waiver provision
would have required them to forfeit any claims for compensatory education. See Pls.’ Reply at
7. If signed, the settlement offer would indeed have required plaintiffs to waive all “rights,

claims, causes of action, known and unknown, against DCPS under IDEA that the [plaintiffs]
now assert[] or could assert in the future for a [FAPE] . . . up to the date of this [settlement
offer].” Def.’s Mot. Ex. 1 at ﬂ 6. If, on the one hand, C.D.’s IEP included compensatory
education, the offer’s waiver provision would not have foreclosed such relief. If, however,
compensatory education was not part of C.D.’s IEP, then plaintiffs’ requests for such relief may
have qualified as a “future” claim subject to the waiver provision. Courts faced with similar

questions have indicated that broad waiver provisions could justify rejection of an otherwise
favorable settlement offer. See Davis, 2014 WL 5293594, at *7 (finding that plaintiffs were
substantially justiﬁed in rejecting an identical waiver because it arguably “precluded them from
pursuing compensatory education claims”). But see Brighthaupi, 36 F. Supp. 3d at 8 (declining to
resolve whether similar waiver language precluded an award of compensatory education because
it was a “complicated legal issue as to which reasonable lawyers could differ”).

Marshall, 641 F.2d 880, 891 (DC. Cir. 1980) (en bane). It is axiomatic that hours “not
properly billed to one’s client are also not properly billed to one’s adversary.” 1d.
(emphasis added). Courts simply do not sanction reimbursement for “nonproductive
time or duplicative activities.” Thomas v. District ofColumbia, 908 F. Supp. 2d 233,
250 (BBC. 2012). This does not mean that courts should scrutinize each and every
billing entry. Indeed, they should not—lest fee contests “evolve into exhaustive
trial—type proceedings.” Ia’. (citation and internal quotation marks omitted). However,
where, as here, defendant raises the specter of overbilling, the Court may “make an
independent determination [as to] whether or not the hours claimed are justified.” See
Holbrook v. District ofColumbia, 305 F. Supp. 2d 41, 45 (D.D.C. 2004) (quoting Nat 7
Ass ’n ofConcernea’ Veterans v. Sec ’y 0fDef., 675 F.2d 1319, 1327 (DC. Cir. 1982)).
Following such an inquiry, the Court may, in its discretion, excise any “excessive,
redundant, or otherwise unnecessary” charges from its award. Hensley, 461 US. at 434.
Plaintiffs’ counsel made two markedly similar fee requests on January 10, 2014.
The ﬁrst states: “Prepare and file with the principal of Cesar Chaves PCS — Capitol Hill
Campus, a request for access to the student’s educational records.” Pls.’ Mot. Ex. 9 at 1.
A second entry states: “Prepare and send correspondence to the principal at Cesar Chaves
PCS providing a copy of the various authorizations of representation and request for

access to the student’s educational records.” Pls.’ Mot. Ex. 9 at 1. If both entries are to

be believed, counsel spent two hours at a rate of $335 per hour on the same

task~—requesting C.D.’s educational records. I agree with defendant that plaintiffs
should not be reimbursed for both entries, but decline defendant’s invitation to “halve[]”
the time spent on the remaining entry. See Def.’s Mem. at 11. It is certainly
conceivable that an attorney of Mr. Hill’s skill and experience could have worked more
expediently. But it is “neither practical nor desirable” for courts to determine how much
time should have been spent on discrete tasks and this Court must heed the Circuit’s
instruction to refrain from normative judgments of this ilk. See Copeland, 641 F.2d at
903; see also Fox, 131 S. Ct. 2205, 2216 (2011) (“[T]rial courts need not, and indeed
should not, become green—eyeshade accountants” when it comes to assessing the
reasonableness of a fee petition). The Court will, accordingly, strike one of counsel’s
hours billed on January 10, 2014, but will not further reduce the time billed for this task.2
Defendant next claims that the 14.8 hours billed by plaintiffs’ counsel between
August 5, 2014 and August 29, 2014 are “unreasonable” because they are remote in time
from the HOD. See Def.’s Mem. at 12-13. I agree. As a general matter, fee requests
relating to separate administrative actions cannot be bootstrapped to other, successful
complaints. See Rooths v. District ofColumbia, 802 F. Supp. 2d 56, 64 (D.D.C. 2001)
(excluding charges that related to a “separate, failed administrative complaint”). A

cursory examination of the questionable charges reveals that they relate to a separate

2 The Court need not address defendant’s objection to the two identical entries for $67.00 billed
on January 28, 2014, as plaintiffs concede that the second entry is erroneous and stipulate to its
removal from the fee award. See Pls.’ Reply at 16.

10